             Case 3:20-cv-01936-SI   Document 7    Filed 12/11/20   Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

ARONTE Y. KERNEY,
                                              Case No. 3:20-cv-01936-SI
                      Plaintiff,
                                              ORDER TO DISMISS
        v.

WASHINGTON COUNTY JAIL,

                      Defendant.

SIMON, District Judge.

        Plaintiff, an inmate at the Washington County Jail, brings

this civil rights action pursuant to 42 U.S.C. § 1983. In a

separate Order, the Court granted Plaintiff leave to proceed in

forma    pauperis.        However,     for   the    reasons     set    forth      below,

Plaintiff's Complaint is dismissed for failure to state a claim

upon which relief may be granted. See 28 U.S.C. § 1915(e)(2).

                                      BACKGROUND

        Plaintiff alleges that Sheriff’s Deputy Barnes referred to

him using a racial epithet. He asserts that when he complained

        1 - ORDER TO DISMISS
         Case 3:20-cv-01936-SI    Document 7   Filed 12/11/20   Page 2 of 5




to Sheriff’s Deputy Siemiller, Deputy Siemiller told him not to

“pull   some   Black   Lives      Matter   shit.”    Complaint      (#2),      p.    4.

Plaintiff claims that these interactions caused him to suffer

emotional distress and asks the Court to award him $500,000 in

damages.

                                    STANDARDS

      Pursuant to 28 U.S.C. § 1915A(a), the Court is required to

screen prisoner complaints seeking relief against a governmental

entity, officer, or employee and must dismiss a complaint if the

action is frivolous, malicious, or fails to state a claim upon

which relief may be granted. 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). In order to state a claim, Plaintiff's Complaint must

contain sufficient factual matter which, when accepted as true,

gives rise to a plausible inference that defendants violated

plaintiff's constitutional rights. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 554,

556-57 (2007). "Threadbare recitals of the elements of a cause

of   action,   supported     by    mere    conclusory     statements,         do    not

suffice." Iqbal, 556 U.S. at 678.

      Dismissal for failure to state a claim is proper if it

appears beyond doubt that Plaintiff can prove no set of facts in

support of his claims that would entitle him to relief. Ortez v.

        2 - ORDER TO DISMISS
         Case 3:20-cv-01936-SI   Document 7   Filed 12/11/20   Page 3 of 5




Washington County, 88 F.3d 804, 806 (9th Cir. 1996); Cervantes

v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993). Because

Plaintiff     is   proceeding     pro   se,    the    Court     construes    his

pleadings liberally and affords him the benefit of any doubt.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Ortez, 88 F.3d at

806.

                                  DISCUSSION

       As an initial matter, Plaintiff names Washington County as

the sole Defendant in the caption of his Complaint. Although it

appears from the body of his pleading that he principally wishes

to bring suit against Deputies Barnes and Siemiller, he has not

done so where he omits them from the caption of his Complaint.

See Fed. R. Civ. P. 10(a).

       As to Defendant Washington County, in order to state a

valid claim for pleading purposes Plaintiff must plead facts

that would establish municipal liability. In this regard, his

Complaint must demonstrate that the deprivation of his federal

rights occurred as a result of an official policy or custom, see

Monell v. Department of Social Servs.,                436 U.S. 658, 690-91

(1978), or that the municipality ratified the unlawful conduct,

see Larez v. City of Los Angeles, 946 F.2d 630, 646-47 (9th Cir.

1991). Plaintiff makes no such allegations here, and the mere


       3 - ORDER TO DISMISS
          Case 3:20-cv-01936-SI       Document 7        Filed 12/11/20    Page 4 of 5




fact that Washington County employs the Sheriff’s Deputies about

whom    he     complains         is   insufficient            to      establish       municipal

liability.

       Even    assuming         Plaintiff        had    named      Deputies       Barnes       and

Siemiller as Defendants to this action, his allegations do not

state a cognizable claim for pleading purposes. Verbal abuse by

a prison or jail official does not amount to a constitutional

violation. Oltarzerski v. Ruggiero, 830 F.2d 136, 139 (9th Cir.

1987). Even racially motivated verbal harassment does not state

a claim. Hoptowit v. Ray, 682 F.3d 1237, 1252 (9th Cir. 1982),

overruled on other grounds by Sandin v. Conner, 515 U.S. 472

(1995). For all of these reasons, Plaintiff fails to state a

claim upon which relief may be granted.

                                         CONCLUSION

       Based       on    the    foregoing,       IT    IS     ORDERED    that     Plaintiff's

Complaint (#2) is DISMISSED for failure to state a claim. Should

he   wish     to    continue      with   this         case,    Plaintiff       must    file    an

amended       complaint         within      30        days     that:      (1)     cures        the

deficiencies            with    his   original          Complaint;        (2)     names        all

Defendants         in     its    caption;        (3)     describes       how      each    named

Defendant      personally          participated          in     the     deprivation       of     a

federal right; (4) does not incorporate any prior document by


       4 - ORDER TO DISMISS
         Case 3:20-cv-01936-SI     Document 7         Filed 12/11/20   Page 5 of 5




reference;     and   (5)    is     on    the    form      provided      by    the    Court.

Plaintiff’s failure to do so will result in the dismissal of

this   case   with   prejudice.          In    lieu     of     an   Amended   Complaint,

Plaintiff may move to voluntarily dismiss this action, without

prejudice.1

       The   Clerk   of    Court    is    directed        to    send   Plaintiff      a   42

U.S.C. § 1983 complaint form for his use.

       IT IS SO ORDERED.

       DATED this 11th day of December, 2020.


                                         ___________________________________
                                          /s/ Michael H. Simon
                                          Michael H. Simon
                                          United States District Judge




  1
     Plaintiff is advised that under the Prison Litigation Reform
Act, a prisoner is prohibited from proceeding in a civil action
without full payment of the filing fee if the prisoner has, on
three or more occasions, while incarcerated or detained in any
facility, brought an action in a court of the United States that
was dismissed as frivolous or for failure to state a claim
unless the prisoner is under imminent danger of serious physical
harm. 28 U.S.C. § 1915(g).
      5 - ORDER TO DISMISS
